Citation Nr: 0022453	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from October 1959 to July 1961 
and again from October 1961 to May 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 1965, the RO denied service connection for a right 
knee disorder.  The RO notified the veteran of that 
determination by letter dated August 16, 1965; the veteran 
did not appeal.  

In May 1985, the RO denied service connection for bilateral 
knee disability.  The RO notified the veteran of that 
determination by letter dated May 31, 1985; the veteran did 
not appeal.  

In October 1986, the veteran filed a claim to reopen service 
connection for a left knee disorder.  By letter dated October 
29, 1986, the RO notified the veteran that he had not 
submitted new and material evidence to reopen his claim.  The 
veteran did not appeal.  



FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder 
by a rating action in May 1985 on the basis there was no 
evidence of a left knee injury during active service, the 
medical evidence first showed treatment for a left knee 
condition following active service, and the knee condition 
treated in service was acute.  The RO notified the veteran of 
that determination by letter dated May 31, 1985; the veteran 
did not appeal and that rating action became final.  

2.  The evidence subsequently submitted includes VA and 
private medical evidence, copies of service medical records, 
personal hearing testimony, and lay statements in support of 
the claim; the additional statements in support of the claim 
are new and they bear directly and substantially upon the 
specific matter under consideration, and are so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  

3.  The veteran has not presented or identified competent 
medical evidence that relates his current left knee disorder 
to any incident or event of active service.  


CONCLUSIONS OF LAW

1.  The May 1985 rating decision, which denied entitlement to 
service connection for a left knee disorder, is final.  
Evidence submitted since that rating decision is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(1999) (formerly 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 
19.192 (1984)).  

2.  The claim for service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records do not show treatment for a left 
knee injury or a medical diagnosis of a left knee disorder.  
These records show the veteran was treated for a right knee 
injury in December 1960.  The initial diagnosis was contusion 
of the tendon inferior to the right patella.  Two days later, 
the veteran developed moderate hydrarthrosis and he was 
referred for an x-ray examination.  That report shows the 
bony architecture of the right knee was normal.  The final 
diagnosis was contusion of the infrapatellar tendon.  

The May 1961 medical separation examination shows that the 
lower extremities and musculoskeletal system were normal.  
The veteran specifically denied knee trouble in the May 1961 
report of medical history.  The examiner specifically noted 
the history of right knee swelling in December 1960 due to 
trauma, but reported that there were no sequelae.  

The April 1962 medical separation examination shows that the 
lower extremities and musculoskeletal system were normal.  
The veteran specifically denied knee trouble in the April 
1962 report of medical history.  

In his April 1965 application for compensation, the veteran 
claimed service connection for a right knee condition, which 
he contended, began in 1961.  

On VA examination in June 1965, which was performed by the 
veteran's treating physician, both knees revealed no 
relaxation of ligaments.  There was full range of motion of 
both knees and no pain or swelling present.  There was no 
diagnosis of a knee disorder.  A medical certificate that 
accompanied the VA examination report noted treatment for a 
swollen left knee on December 2, 1962.  The physician noted 
that the veteran had had an old injury in service.  On 
December 8, 1962, the veteran's knee was still painful and 
the physician advised him to use a brace.  

In August 1965, the RO denied service connection for a right 
knee disorder.  The RO notified the veteran of that 
determination by letter dated August 16, 1965; the veteran 
did not appeal.  

In April 1985, the veteran filed his claim for service 
connection for bilateral knee disability.  He alleged that, 
while on maneuvers in Germany in February 1961, he slipped 
and fell on some shale and injured both knees.  He recalled 
that his knees swelled and one week later he received medical 
treatment.  He stated that he had had his knees drained once 
in the late 1960's and once in the early 1970's.  

During VA outpatient treatment in April 1985, the veteran 
related a history of intermittent, bilateral knee pain, which 
had become constant pain during the previous ten days.  The 
veteran stated that his left knee popped when rotating out of 
the squat position.  The veteran related having fallen during 
service in 1961 and being injured.  He also related having 
banged his right knee with a hammer approximately ten years 
earlier.  Physical examination was normal.  X-ray examination 
showed minimal joint space narrowing, which was greater on 
the right, but otherwise there was no significant soft tissue 
or bony abnormality.  The diagnosis was degenerative 
arthritis.  

In May 1985, the RO denied service connection for bilateral 
knee disability.  The RO held that there was no evidence of a 
left knee injury during active service, the initial post-
service VA examination of the knees in June 1965 did not 
reveal a knee disorder, the medical evidence first showed 
treatment for a left knee condition following active service 
and the knee condition treated in service was acute.  The RO 
notified the veteran of that determination in May 1985; he 
did not appeal.  

In October 1986, the veteran filed a claim to reopen service 
connection for a left knee disorder.  He alleged that he 
originally injured his left knee in Germany in February 1961, 
for which he received medical treatment.  He stated that he 
continued to have knee problems and that he had undergone 
left knee surgery for his condition on October 1, 1986.  By 
letter dated October 29, 1986, the RO notified the veteran 
that he had not submitted new and material evidence to reopen 
his claim.  The veteran did not appeal.  

In October 1997, the veteran filed a claim to reopen service 
connection for a left knee disorder.  Included with his claim 
are statements from his spouse and a former comrade.  His 
spouse stated that they were married in October 1961 after 
the veteran returned from Germany.  She stated that the 
veteran fell while on active duty and hurt his knee.  The 
veteran's comrade stated that he and the veteran were 
stationed together during service in Germany.  He recalled 
that the veteran hurt both knees during a field exercise, for 
which the veteran was confined to the barracks for at least 
one week.  

The veteran submitted a copy of a VA hospitalization report, 
which is dated from September to October 1986.  The veteran 
was admitted with a left knee medial meniscus tear.  The 
veteran related having injured his knee during active service 
when he fell on a shell rock and hit his knee against the 
ground.  The Board notes that the date of the reported injury 
has been handwritten to reflect the year "1961."  
X-ray examination of the left knee showed minimal joint space 
narrowing in the medial compartment, but otherwise there were 
no significant abnormalities.  The veteran underwent a left 
knee arthrotomy and a torn medial meniscus was removed.  

The veteran submitted a copy of a VA outpatient examination 
report, which is dated in July 1997.  The examiner noted a 
history of the prior 1987 meniscectomy.  The veteran 
complained of bilateral knee pain and left knee popping.  The 
examiner conducted a physical examination.  The examiner also 
requested x-rays.  The diagnosis was degenerative joint 
disease of the knees, bilaterally, with medial collateral 
ligament bursitis.  

The veteran also submitted a copy of a private examination 
report, which is dated in August 1997.  The veteran related 
having undergone a medial meniscectomy in the early 1960's 
after an injury.  The examiner conducted a physical 
examination.  The examiner also referred to x-rays that the 
veteran brought to the examination.  The diagnosis was 
degenerative joint disease of the left knee.  The examiner 
recommended a total knee arthroplasty because of the 
degenerative changes.  

The evidence shows that the veteran was admitted to a private 
medical facility in October 1997 with a diagnosis of severe 
degenerative joint disease of the left knee.  The veteran 
elected to undergo a left total knee arthroplasty because 
conservative measures had failed to alleviate his symptoms.  

The evidence shows that the veteran was again admitted to 
that private medical facility in July 1999 with a diagnosis 
of interarticular medial and lateral fibrosis about the total 
left knee arthroplasty.  The veteran underwent left knee 
arthroscopy and arthroscopic debridement of fibrosis.  

At the personal hearing, the veteran testified that he 
originally injured his left knee during active service.  
Transcript, pp. 3-4 (June 2000).  The veteran testified that 
the physician who treated him after active service had died 
and his medical records were destroyed.  Tr., pp. 3-4.  He 
testified that these records would have shown that the 
physician had drained the knee because of swelling and fluid 
build-up on three occasions between 1966 and 1969.  Tr., pp. 
5-6.  The veteran testified that he hurt his left knee during 
active service and not his right knee.  Tr., pp. 7-8.  


Criteria

Where there is a prior final RO denial of a claim for service 
connection, the claim will not be reopened and the former 
disposition reviewed unless new and material evidence is 
presented or secured since the prior disallowance.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, the VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).

New evidence is evidence which, (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for 90 days or more during a period of 
war or after December 31, 1946, and arthritis develops to a 
degree of 10 percent or more within one year from date of 
service separation, then such disease may be service 
connected even though there is no evidence of such disease in 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
held that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  



Analysis

New and Material Evidence

The RO denied service connection for a left knee disorder by 
a rating action in May 1985 on the basis there was no 
evidence of a left knee injury during active service and the 
medical evidence first showed treatment for a left knee 
condition following active service.  

The evidence of record at the time of the RO's decision 
included the veteran's service medical records, VA and 
private medical records and statements in support of his 
claim.  

The RO notified the veteran of that determination by letter 
dated May 31, 1985; the veteran did not appeal that decision.  
The May 1985 decision is final as to entitlement to service 
connection for a left knee disorder.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999) (formerly 
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1984)).  

The evidence added to the record since the prior final 
disallowance includes VA and private medical evidence, 
personal hearing testimony, and statements in support of the 
claim.  

The statements from the veteran's spouse and a former 
comrade, which were received in October 1997, corroborate the 
veteran's contention that he sustained a left knee injury 
during service.  His spouse stated the veteran related to her 
that he fell while on active duty in Germany and hurt his 
knee.  The veteran's comrade stated that he had personal 
knowledge that the veteran hurt both knees during a field 
exercise in Germany, for which the veteran was confined to 
the barracks for at least one week.  The veteran testified 
that he hurt his left knee during active service and the 
references in his service medical records to the right knee 
having been injured are incorrect and inconsistent with his 
other service medical records.  Tr., pp. 7-8.  

The above evidence is new since it was not of record at the 
time of the prior denial in May 1985.  It is material because 
it is relevant to and probative of the issue under 
consideration in this case.  It establishes that the veteran 
sustained a left knee injury during active service.  It is 
also material because this evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury.  Without reference to the probative value 
or weight that the evidence is entitled to, this evidence 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

For these reasons, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for a left knee disorder; therefore, the claim is 
reopened.  38 C.F.R. § 3.156(a).  

Service Connection

The RO denied reopening the claim for service connection for 
a left knee disorder.  The basis for that determination was 
that the veteran had not submitted new and material evidence 
to reopen this claim.  The Board determines that the evidence 
submitted since the prior final disallowance is new and 
material.  Since the Board is considering the veteran's 
appeal on a ground different from that of the RO, the Board 
must determine whether the veteran has been given adequate 
notice of the need to submit evidence and argument on the 
question, and if not, whether this would prejudice the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The RO notified the veteran of the evidence needed to 
establish service connection.  The RO cited the requirements 
for submitting a well-grounded claim in the October 1998 
Statement of the Case.  The veteran has submitted medical and 
lay evidence in support of his claim.  Finally, the veteran 
testified regarding the merits of his claims at the June 2000 
personal hearing.  The RO in effect notified the veteran to 
submit evidence and argument on the questions of well 
groundedness and direct service connection for a left knee 
disorder.  He has had an opportunity to submit such evidence 
and argument and to address these questions at his personal 
hearing.  Id., at 394.  

The veteran seeks service connection for a left knee 
disorder.  He contends that he originally injured his left 
knee during active service.  He maintains that he 
has experienced a continuity of symptomatology manifested by 
chronic pain and recurrent swelling since that time.  Tr., 
pp. 3-6.  

The threshold question is whether the veteran has submitted a 
well-grounded claim.  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

The evidence of record establishes that the veteran has a 
current left knee disorder.  
During VA outpatient treatment in April 1985, x-ray 
examination showed minimal left knee joint space narrowing.  
The diagnosis was degenerative arthritis.  X-ray examination 
during VA hospitalization in 1986 again showed minimal joint 
space narrowing in the medial compartment.  Moreover, the 
veteran underwent removal of a torn medial meniscus at that 
time.  The diagnosis during VA outpatient treatment in July 
1997 and during private examination in August 1997 was 
degenerative joint disease of the knees.  Ultimately, the 
veteran underwent a left total knee arthroplasty in October 
1997 because of these degenerative changes.  

The evidence also establishes incurrence of a left knee 
injury during active service despite the fact that the 
service medical records show an injury to the right knee 
rather than the left knee.  Evidentiary assertions by a 
claimant are accepted as true for purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  The veteran has submitted 
statements contending that he injured his left knee during 
service.  The veteran testified that he injured his left knee 
during active service.  Tr., pp. 3-4.  There is also a 
statement from a former comrade who recalled that the veteran 
hurt both knees during a field exercise in Germany.  Since a 
knee injury is an event that is observable to a lay person, 
these statements establish that the veteran sustained a left 
knee injury for purposes of determining whether the claim is 
well grounded.  

The veteran's claim is not well grounded in this case because 
he has not presented or identified competent medical evidence 
of a nexus between the claimed in-service injury and the 
post-service development of left knee degenerative joint 
disease, a torn medial meniscus, or his current disability, 
which is diagnosed as a left total knee arthroplasty  See 
Epps v. Brown, 126 F.3d. 1464, 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506, aff'd, 78 F.3d 604.  

Even accepting that the veteran had a left knee injury in 
service, the service medical records do not show findings or 
diagnosis of left knee arthritis or meniscus injury.  These 
records show the veteran was treated for a knee injury in 
December 1960, which resolved with treatment.  The May 1961 
and April 1962 medical separation examinations showed that 
the lower extremities and musculoskeletal system were normal 
and the veteran denied knee trouble in the accompanying 
reports of medical history.  

The evidence does not include a medical diagnosis of a left 
knee arthritis or meniscus disorder during the initial post-
service year.  Private medical records show treatment for a 
swollen left knee in December 1962, but on the June 1965 VA 
examination report physical examination of the knees revealed 
no relaxation of ligaments.  There was full range of motion 
of both knees and no pain or swelling present.  There was no 
diagnosis of a knee disorder.  With regard to treatment of 
left knee pain and swelling in December 1962, the physician 
did not diagnose left knee arthritis or otherwise relate the 
post-service examination findings to the claimed in-service 
injury.  

The initial post-service medical evidence that shows a 
diagnosis of left knee arthritis is the April 1985 VA 
outpatient treatment record.  Although the diagnosis was 
degenerative arthritis, this diagnosis was made over twenty 
years after the veteran's separation from active service.  
Therefore, a presumption in favor of service connection is 
not for application.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The determinative issue in this case is whether the veteran's 
current left knee disorder is attributable to the claimed in-
service injury.  This involves medical causation or a medical 
diagnosis; therefore, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, at 81).  The 
only supporting evidence consists of statements from the 
veteran and personal hearing testimony.  However, they do not 
well ground this claim because the veteran is not qualified 
to render a competent opinion on a medical question.  
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded).  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, a lay person is not competent 
to make a medical diagnosis or render a medical opinion, 
which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Court 
held that a witness must be competent in order for his or her 
statements or testimony to be probative as to the facts under 
consideration).  Lacking any competent evidence or opinion 
linking his current left knee disability to service, 
the claim for service connection for a left knee disorder is 
not well grounded.  38 U.S.C.A. §§ 1131, 5107(a).  

The veteran contends that service connection should be 
granted because he has had chronic left knee symptoms since 
his in-service injury that have required ongoing medical 
care.  He argues that if his former treating physician's 
records had not been destroyed, they would have shown that 
this physician drained the knee because of swelling and fluid 
build-up on three occasions between 1966 and 1969.  Tr., pp. 
5-6.  

The chronicity provisions of 38 C.F.R. § 3.303(b) are not 
applicable in this case because the evidence does not show 
that a veteran had a chronic left knee condition during 
active service or that a chronic left knee condition was 
noted during the initial post-service year.  Moreover, the 
issue of whether there is a nexus between the post-service 
development of left knee torn medial meniscus or degenerative 
joint disease and resultant total knee arthroplasty and the 
veteran's complaints of a continuity of knee pain and 
swelling requires a competent medical opinion.  McManaway v. 
West, 13 Vet. App. at 65 (citing Savage v. Gober, 10 Vet. 
App. 488, 495-497 (holding that 'medical expertise was 
required to relate the appellant's present arthritis 
etiologically to his post-service symptoms')).  

The veteran has not presented competent medical evidence that 
relates his current left knee disorder to any incident or 
event of active service or to any claimed continuous symptoms 
since service.  The claim for service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a). 

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the veteran of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

In this case, the veteran has not identified existing medical 
evidence that would make his claim well grounded.  Therefore, 
38 U.S.C.A. § 5103(a) is not applicable to the present case.  

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Grottveit, 5 Vet. App. at 93; Gilbert, 1 Vet. App. at 55.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

As the veteran has provided new and material evidence to 
reopen his claim for entitlement to service connection for a 
left knee disorder, the appeal is granted to this extent.  

Service connection for a left knee disorder is denied.  



		
	HOLLY E.  MOEHLMANN
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


